Citation Nr: 9905024	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-21 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Whether the veteran's service from September 1969 to June 
1973 was dishonorable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION


The veteran served on active duty from September 1965 to June 
1973.  His service from September 1969 to June 1973 was under 
dishonorable conditions.

This appeal arises from a rating decision of September 1994 
from the St. Petersburg, Florida, Regional Office (RO).

This decision will address the issue of service connection 
for a lumbar spine disability.  The remand that follows will 
address the issues of service connection for post traumatic 
stress disorder (PTSD) and the character of the veteran's 
discharge.


FINDING OF FACT

There is no competent medical evidence which shows that the 
veteran has a current lumbar spine disability.  


CONCLUSION OF LAW

The claim for service connection for a lumbar spine 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veteran claims that he has had back problems related to 
an injury in service.  The service medical records do show 
complaints related to the low back.  However, there is no 
competent evidence in the record that shows that the veteran 
currently has a low back disorder related service.  The file 
does contain an August 1994 statement from a Vet Center which 
indicates that the veteran had lower back pain since 1967.  
However, this is presumably based on information that was 
supplied by the veteran.  Additionally, the Vet Center 
statement was from an individual trained as a social worker.  
Such a clinician is not competent to provide medical evidence 
that the veteran currently has a back disability related to 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
("information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
'constitute competent medical evidence;'" "a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise").  Therefore, there is no 
competent medical evidence of record that the veteran 
currently has a lumbar spine disability.  In the absence of 
proof of a present disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The veteran claims that he has a lumbar spine disability.  
However, there is no competent evidence in the record to 
support this assertion.  His assertion is not probative since 
as a lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the file of the 
veteran having a currently diagnosed lumbar spine disability.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the foregoing, the veteran's claim for service 
connection for a lumbar spine disability is denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND


An August 1994 administrative decision by the RO determined 
that the veteran's service from September 1969 to June 1973 
was under dishonorable conditions, and thus a bar to 
benefits.  He was notified of this decision in a letter to 
him in December 1994.  In January 1995, a notice of 
disagreement was received where the veteran specifically 
expressed disagreement with the decision concerning the 
character of his service.  However, he was never provided 
with a statement of the case on this matter.  The veteran is 
entitled to appeal a decision concerning the character of his 
discharge.  See 38 C.F.R. § 20.101(21) (1998).  Therefore, 
this case will be returned to the RO to provide the veteran 
with a statement of the case related to the decision 
concerning the character of his discharge.

The veteran claims that he has PTSD due to his service in 
Vietnam.  A November 1994 statement from a private 
psychologist indicates a diagnosis of PTSD.  Additionally, an 
August 1994 referral from a Vet Center indicates that the 
veteran had PTSD.  However, a June 1984 statement from a 
private psychologist indicates that the veteran had 
depressive and emotional symptoms due to family problems.  
The veteran has not received a VA examination to determine 
the nature of any psychiatric problems that he may have.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate 
psychological tests and studies should be 
conducted.  The examiner should be 
specifically requested to determine 
whether the criteria for a diagnosis of 
PTSD are met.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
indicate whether the symptoms are related 
to the veteran's service.  The examiner 
should present all findings, and the 
reasons or bases therefor in a clear and 
legible manner on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether service 
connection for PTSD can be granted.  The 
RO should conduct any additional 
evidentiary development that is deemed 
necessary.

3.  The RO should provide the veteran and 
his representative with a statement of 
the case on the issue of the character of 
his service from September 1969 to June 
1973.  This issue should only be returned 
to the Board for further action if the 
veteran perfects an appeal by submitting 
a timely substantive appeal related to 
this issue.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

